                 Case 19-31753            Doc 2       Filed 05/30/19 Entered 05/30/19 17:33:19                          Desc Main
                                                          Document Page 1 of 5
Local Form 3015-1 (12/17)

                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF MINNESOTA
                                                   ST. PAUL DIVISION
In re:    Dominic Lee Atkins                                                       Case No.
                                                                                   CHAPTER 13 PLAN              Modified

Debtor.                                                                            Dated:        5/28/2019
In a joint case, debtor means debtors in this plan.

Part 1. NOTICE OF NONSTANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS, AND LIEN OR SECURITY INTEREST
AVOIDANCE: Debtor must check the appropriate boxes below to state whether or not the plan includes each of the
following items:

 1.1       A limit on the amount of a secured claim based on a valuation of the collateral for              Included      Not Included
           the claim, set out in Parts 9 or 17

 1.2       Avoidance of a security interest or lien, set out in Part 17                                     Included      Not Included

 1.3       Nonstandard provisions, set out in Part 17                                                       Included      Not Included

Part 2. DEBTOR'S PAYMENTS TO TRUSTEE:
 2.1       As of the date of this plan, the debtor has paid the trustee _______________.
                                                                              $0.00

 2.2       After the date of this plan, the debtor will pay the trustee           $100.00              per month for          36
           months beginning in _______________
                                           June         (mo.) of __________
                                                                      2019 (yr.) for a total of _______________
                                                                                                      $3,600.00
           The initial plan payment is due not later than 30 days after the order for relief.

 2.3       The minimum plan length is  36 months            or      60 months
           from the date of the initial plan payment unless all allowed claims are paid in a shorter time.

 2.4       The debtor will also pay the trustee




 2.5       The debtor will pay the trustee a total of _______________
                                                          $3,600.00   [lines 2.1 + 2.2 + 2.4].


Part 3. PAYMENTS BY TRUSTEE:
The Trustee will pay from available funds only creditors for which proofs of claim have been filed. The trustee may collect a fee of
up to 10% of plan payments, or         $360.00        [line 2.5 x .10]

Part 4. ADEQUATE PROTECTION PAYMENTS (§ 1326(a)(1)(C)):
The trustee will promptly pay from available funds adequate protection payments to creditors holding allowed claims secured by
personal property, according to the following schedule, beginning in month one (1).

                                                                                            Monthly           Number of        Total
                                           Creditor                                         payment           payments       payments

         TOTAL                                                                                                                      $0.00

Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES (§ 365):
The debtor assumes the following executory contracts or unexpired leases. Debtor will pay directly to creditors all payments that
come due after the date the petition was filed. Cure provisions, if any, are set forth in Part 8.

                                    Creditor                                                  Description of Property




Case Number:                                                        Page 1
              Case 19-31753              Doc 2          Filed 05/30/19 Entered 05/30/19 17:33:19                      Desc Main
                                                            Document Page 2 of 5
Local Form 3015-1 (12/17)


Part 6. CLAIMS NOT IN DEFAULT:
Payments on the following claims are current and the debtor will pay directly to creditors all payments that come due after the
date the petition was filed. The creditors will retain liens, if any.

                                    Creditor                                                Description of property

Part 7. HOME MORTGAGES IN DEFAULT (§§ 1322(b)(5) AND 1322(e)):
The trustee will cure payment defaults on the following claims secured only by a security interest in real property that is the
debtor's principal residence. The debtor will pay directly to creditors all payments that come due after the date the petition was
filed. The creditors will retain liens. All following entries are estimates. The trustee will pay the actual amounts of default.

                         Creditor                           Amount of        Monthly       Beginning     Number of      Total payments
                                                             default         payment      in month #     payments

      TOTAL                                                                                                                        $0.00
Part 8. CLAIMS IN DEFAULT (§§ 1322(b)(3) AND (5) AND § 1322(e)):
The trustee will cure payment defaults on the following claims as set forth below. The debtor will pay directly to creditors all
payments that come due after the date the petition was filed. The creditors will retain liens, if any. All following entries are
estimates, except for interest rate.
                                               Amount         Interest       Monthly       Beginning       Number
                 Creditor                        of              rate        payment          in             of         Total payments
                                               default         (if any)                     month #       payments

      TOTAL                                                                                                                        $0.00
Part 9. SECURED CLAIMS SUBJECT TO MODIFICATION ("CRAMDOWN") PURSUANT TO § 506 (§ 1325(a)(5)) (secured claim
amounts in this Part control over any contrary amounts except for secured claims of governmental units):
The trustee will pay, on account of the following allowed secured claims, the amount set forth in the "Total Payments" column
below. Unless otherwise specified in Part 17, the creditors will retain liens securing the allowed secured claims until the earlier
of the payment of the underlying debt determined under nonbankruptcy law, or the date of the debtor's discharge, and if this case
is dismissed or converted without completion of the plan, such liens shall also be retained by such holders to the extent
recognized by applicable nonbankruptcy law. Notwithstanding a creditor's proof of claim filed before or after confirmation,
the amount listed in this Part as a creditor's secured claim binds the creditor pursuant to 11 U.S.C. § 1327 and confirmation
of the plan is a determination of the creditor's allowed secured claim. For secured claims of governmental units, unless
otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with FRBP 3012(c)
controls over any contrary amount.
                                                         Begin-                                               +
                                                          ning                  x                          Adq.
                                                           in                  Num          =               Pro.
         Creditor /         Secured              Int.    month     Monthly      of         Plan             from            Total
       Claim amount          claim              rate        #      payment     pmts.       pmts.           Part 4         payments

      TOTAL                                                                                                                        $0.00




Case Number:                                                       Page 2
                Case 19-31753            Doc 2        Filed 05/30/19 Entered 05/30/19 17:33:19                           Desc Main
                                                          Document Page 3 of 5
Local Form 3015-1 (12/17)

Part 10. SECURED CLAIMS EXCLUDED FROM § 506 AND NOT SUBJECT TO MODIFICATION ("CRAMDOWN") (§ 1325(a))
(910 vehicles and other things of value) (allowed secured claim controls over any contrary amount):
The trustee will pay in full the amount of the following allowed secured claims. All following entries are estimates, except for
interest rate. The creditors will retain liens. Unmodified 910 claims not in default are addressed in Part 6. Unmodified 910
claims in default are addressed in Part 8.
                                                       Begin-                                                      +
                                                        ning                        x                           Adq.
                                                         in                        Num           =               Pro.
                               Claim           Int.    month       Monthly          of          Plan             from           Total
           Creditor           amount          rate        #        payment         pmts       payments          Part 4        payments

        TOTAL                                                                                                                          $0.00
Part 11. PRIORITY CLAIMS (not including claims under Part 12):
The trustee will pay in full all claims entitled to priority under § 507(a)(2) through (a)(10), including the following. The amounts
listed are estimates. The trustee will pay the amounts actually allowed.

                                                                                                Beginning         x
                                                          Estimated           Monthly              in          Number of         Total
                         Creditor                           Claim             payment            month #       payments        payments
11.1 Internal Revenue Service                                     $0.00            Pro-Rata                        0                   $0.00
11.2 Minnesota Department of Revenue                              $0.00            Pro-Rata                        0                   $0.00
11.3 Walker & Walker Law Offices, PLLC                       $2,985.00               $90.00         1             33             $2,985.00
                                                                                     $15.00        34              1
        TOTAL                                                                                                                    $2,985.00
Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS:
The trustee will pay in full all domestic support obligation claims entitled to priority under § 507(a)(1), including the following.
The amounts listed are estimates. The trustee will pay the amounts actually allowed.

                                                                                                Beginning         x
                                                          Estimated           Monthly              in          Number of         Total
                         Creditor                           Claim             payment            month #       payments        payments

        TOTAL                                                                                                                          $0.00
Part 13. SEPARATE CLASSES OF UNSECURED CLAIMS:
In addition to the class of unsecured claims specified in Part 14, there shall be separate classes of non-priority unsecured claims
described as follows:
The trustee will pay the allowed claims of the following creditors. All entries below are estimates.

                                                                       Interest                    Beginning      Number
                                                      Estimated           rate        Monthly         in            of            Total
                        Creditor                        claim           (if any)      payment       month #      payments       payments

        TOTAL                                                                                                                          $0.00
Part 14. TIMELY FILED UNSECURED CLAIMS:
The trustee will pay holders of non-priority unsecured claims for which proofs of claim were timely filed the balance of all
payments received by the trustee and not paid under Parts 3, 7, 8, 9, 10, 11, 12 and 13 their pro rata share of approximately
      $255.00         [line 2.5 minus totals in Parts 3, 7, 8, 9, 10, 11, 12 and 13].

 14.1     The debtor estimates that the total unsecured claims held by creditors listed in Part 9 are _______________
                                                                                                             $0.00

 14.2     The debtor estimates that the debtor's total unsecured claims (excluding those in Parts 9 and 13) are _____________
                                                                                                                   $60,163.00

 14.3     Total estimated unsecured claims are _______________
                                                    $60,163.00 [lines 14.1 + 14.2]


Part 15. TARDILY-FILED UNSECURED CLAIMS:
All money paid by the debtor to the trustee under Part 2, but not distributed by the trustee under Parts 3, 4, 7, 8, 9, 10, 11, 12, 13
and 14, will be paid to holders of allowed nonpriority unsecured claims for which proofs of claim were tardily filed.




Case Number:                                                       Page 3
              Case 19-31753           Doc 2       Filed 05/30/19 Entered 05/30/19 17:33:19                         Desc Main
                                                      Document Page 4 of 5
Local Form 3015-1 (12/17)

Part 16. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY:
The debtor has surrendered or will surrender the following property to the creditor. The debtor requests that the stays §§362(a)
and §§1301(a) be terminated as to the surrendered collateral upon confirmation of the plan.

                                 Creditor                                                Description of property

Part 17. NONSTANDARD PROVISIONS:
The Trustee may distribute additional sums not expressly provided for herein at the trustee's discretion. Any nonstandard
provisions, as defined in FRBP 3015(c), must be in this Part. Any nonstandard provision placed elsewhere in the plan is void.
Any request by the debtor to modify a claim secured only by a security interest in real property that is the debtor's principal
residence must be listed in this Part and the debtor must bring a motion to determine the value of the secured claim pursuant to
Local Rule 3012-1(a).

17.1   Child support
       To the extent Child Support is an unsecured claim for AFDC reimbursement, it shall be designated a separate class
       and paid in full.
17.2   Mortgage paid as unsecured in the event of foreclosure
       If a foreclosure occurs on the debtor'(s) real estate during the term of the Chapter 13 Plan, the debtor(s) shall
       cease making mortgage payments pursuant to Part 7 or Part 10 of the Plan, and any remaining deficiencies on all
       mortgages secured by the property foreclosed shall be treated and discharged as general unsecured claims under
       the plan.
17.3   Secured claims paid as unsecured unless otherwise provided
       Claims filed as secured but for which the plan makes no express provision shall be paid as unsecured as set forth
       in Parts 14 and 15 of the Plan.
17.4   Tax refunds
       The debtor(s) shall be entitled to the first $1200 for an individual chapter 13 debtor and $2,000 for married chapter
       13 debtors of each year's tax refunds. The balance shall be paid to the trustee as an additional plan payment. Any
       Earned Income Credit and Minnesota Working Family Credits shall be retained by the debtor(s). The debtors shall
       keep these credits in addition to the $1,200 or $2,000.
17.5   1305 claims
       Pursuant to 11 U.S.C. § 1305(a)(1) claims for postpetition income taxes due to the Internal Revenue Service (IRS)
       for the year in which the case was filed are to be included in the plan and paid by the trustee. The trustee shall pay
       these claims only if the IRS files a proof of claim within one year of commencement of the case.
17.6   Unpaid codebtor liabilities treated as unsecured
       If the plan provides for payment of an obligation by a third party or co-debtor, and a default occurs, any resulting
       claim shall be treated and discharged as a general unsecured claim.
17.7   Monthly billing statements authorized for certain claims
       Creditors with claims provided for in Parts 5, 6, 7, 8, 10, 11, 12, and 13 are authorized to send monthly billing
       statements to the debtor(s). Neither the debtor(s) nor their attorneys shall construe these statements as a
       violation of the automatic stay.
17.8   Deficiency claims are unsecured and discharged
       In the event of the surrender, foreclosure, or return of any collateral to any secured creditor, the trustee shall pay
       any deficiency as a general unsecured claim upon amendment of the applicable claim. Any alleged balance of any
       claim to such creditor shall be discharged upon the debtor(s) receiving a discharge in this case.
17.9   Property taxes paid directly by debtor(s) outside of plan
       The debtor(s) or their mortgage servicer may pay property taxes directly to the county taxing authority when the
       property taxes become due.
17.10 Post-Petition Consumer Debt
      Approval by the Bankruptcy Court or the Chapter 13 Trustee shall not be required prior to the debtor incurring a
      consumer debt while this case is pending, but the holder of the claim against the debtor based upon such debt is
      subject to § 1305.
17.11 Surrender and Relief From Stay
      Upon the granting of relief from the automatic stay, the trustee shall cease payments on account of the secured
      portion of the applicable claim. For any claim arising from the granting of relief from the automatic stay, surrender,
      foreclosure, repossession, or return of any collateral to any creditor listed in Parts 5, 6, 7, 8, 9, 10, 16 or Non-
      standard provisions, for any reason, including plan modification, the trustee shall pay such claim as a general
      unsecured claim upon amendment of the applicable claim. Any alleged balance of any claim to such creditor shall
      be discharged upon the debtor(s) receiving a discharge in this case.

Case Number:                                                   Page 4
              Case 19-31753            Doc 2      Filed 05/30/19 Entered 05/30/19 17:33:19                          Desc Main
                                                      Document Page 5 of 5
Local Form 3015-1 (12/17)


SUMMARY OF PAYMENTS:

                                   Class of payment                                                     Amount to be paid
 Payments by trustee [Part 3]                                                                                $360.00
 Home mortgages in default [Part 7]                                                                            $0.00

 Claims in default [Part 8]                                                                                    $0.00
 Secured claims subject to modification (cramdown) pursuant to § 506 [Part 9]                                  $0.00
 Secured claims excluded from § 506 [Part 10]                                                                  $0.00
 Priority claims [Part 11]                                                                                  $2,985.00
 Domestic support obligation claims [Part 12]                                                                  $0.00
 Separate classes of unsecured claims [Part 13]                                                                $0.00
 Timely filed unsecured claims [Part 14]                                                                     $255.00
 TOTAL (must equal line 2.5)                                                                                $3,600.00



 Certification regarding nonstandard provisions:
 I certify that this plan contains no nonstandard provision except as placed in Part 17.

 Signed:                                                                 Debtor 1 signed:

  /s/ Andrew C. Walker                                                    /s/ Dominic Lee Atkins


 Attorney for debtor or debtor if pro se                                 Debtor 2 signed (if joint case):




Case Number:                                                    Page 5
